Locher, J.,
concurring. I concur completely with today’s decision. However, I must add some additional observations that have a bearing on this matter.
It is essential that the board strongly consider the unique nature of the Cleveland Public Library. There are approximately twenty-five major research and reference public libraries in the United States. Of these, the Cleveland Public Library is ranked among the top five in terms of the range, depth and scope of its collection. The result of a substantial cut in funding for this library would be a great loss to all citizens of Ohio.
The cost of operating this library is substantially more than that of all the branch libraries combined. This is because of the number of specialized departments and size of the book collection, which contains close to two million separate titles. Some of these departments, such as the Business Information Bureau, are internationally recognized as models for other libraries. Additionally, a research and reference library has an obligation which differs from that of branch libraries. Its goal is the preservation of our heritage. A research and reference library must collect documents which are sometimes very rare and require preservation under particular conditions. Special conditions of heating, ventilation and air conditioning are also required. Finally, it must have a specialized staff to make these materials fully accessible to those who need them.
It should also be observed that the library does not simply serve the needs of the citizens of Cleveland. The record reflects that the library is used more by non-Cleveland residents than by Cleveland residents for research and reference transactions.
A denial of the appropriate funding needed by the Cleveland Public Library will be a serious loss to the scholars, scientists, engineers, attorneys, accountants, historians, linguists and teachers who comprise the citizenry of northern Ohio. The knowledge that these people gain from the library’s vast collection benefits not only the northern region of Ohio but the entire state through advancement in business, science, teaching and scholarship of all types.
For these reasons, I strongly urge the board to consider the unique characteristics of this institution in its review of this matter.
Wright, J., concurs in the foregoing concurring opinion.